Exhibit 10.39

EXECUTIVE LONG-TERM INCENTIVE PROGRAM

2011 EMPLOYMENT AGREEMENT

THIS AGREEMENT, is effective as of [date of agreement], by and between Sypris
Solutions, Inc., a Delaware corporation (“Company”), and [participant name]
(“Employee”).

WHEREAS, the Company desires to recognize the Employee’s leadership and
contribution to the long-term success of the Company and therefore is pleased to
designate the Employee as a participant in the Company’s Executive Long-Term
Incentive Program (“ELTIP”) for 2011 the benefits of which include a contract of
employment through March 2, 2012.

NOW, THEREFORE, in reliance on the premises and terms hereof, the parties agree
as follows:

1. Termination Benefits. If, during the term of this Agreement, the Employee’s
employment is terminated by the Company (or applicable subsidiary) without
Cause, then:

(a) Salary. The Employee will continue to receive 100% of his or her current
salary (subject to withholding of all applicable taxes) for a period of twelve
(12) months following the date of such termination (the “Transition Period”) in
the same frequency as it was being paid prior to termination; provided, however,
that should the Employee become employed by another entity prior to the
expiration of the Transition Period, the Employee will receive 30% of such
current salary from the date of such new employment through the remaining term
of the Transition Period. The Employee’s “current salary” will be the highest
rate in effect during the six-month period prior to the Employee’s termination.

(b) Equity Compensation. As of any such termination date (without Cause), all of
the Employee’s outstanding restricted stock and stock options will become 100%
vested and remain exercisable until the expiration dates otherwise in effect had
the Employee remained employed by the Company.

2. Definition of Cause. “Cause” means the Employee’s: (i) fraud, gross
negligence, willful misconduct or failure to perform essential job duties, which
causes material harm to the Business, and which remains uncured for thirty days
after receipt of detailed written request for cure, (ii) conviction of any
felony or any other crime of moral turpitude, (iii) inability or unwillingness
to perform his or her duties for a continuous period of thirty days after
receipt of the Company’s written notice thereof, and (iv) death or disability.

3. Confidentiality and Non-Compete. The Employee agrees not to disclose or to
use in any way harmful to the Company, any of the Company’s information
(including the existence or terms of this Agreement) which has not been made
public by the Company, including without limitation, any customer, supplier,
technical, marketing or financial information. The Employee will not engage
within North America directly or indirectly in competition with any of the
Company’s business activities from the date of this Agreement through the
Transition Period. If the scope of this provision is deemed overbroad, the
parties agree that it shall be construed to apply to the greatest extent legally
permissible. If the Employee breaches this Section 3, the Company’s obligation
to provide any of the termination benefits described in Section 1 (whether
salary continuation payments, equity benefits or otherwise) shall cease
immediately and the Company shall be entitled to recover any such benefits
previously received by the Employee.

 

1



--------------------------------------------------------------------------------

4. Non-Solicitation. In consideration of the benefits provided herein, the
Employee covenants that during the Transition Period, the Employee will not,
either directly or indirectly, (a) divert or attempt to divert or solicit any
prospective or existing customer of the Company to any competitor by direct or
indirect inducement or otherwise; or (b) directly or indirectly employ or seek
to employ either as an employee, agent, independent contractor or the like any
person who is employed by the Company on the Employee’s last date of employment
with the Company, or was employed by the Company at any time within one year
prior to the Employee’s last date of employment with the Company, nor directly
or indirectly induce or solicit such person to leave his or her employment with
the Company. If the Employee breaches this Section 4, the Company’s obligation
to provide any of the termination benefits described in Section 1 (whether
salary continuation payments, equity benefits or otherwise) shall cease
immediately and the Company shall be entitled to recover any such benefits
previously received by the Employee.

5. Term. This Agreement will be deemed to commence upon the expiration of any
current employment agreement with Employee and will expire on March 2, 2012,
unless earlier terminated by either party by written notice to the other, and
this Agreement will not be renewed or extended except by the execution of a
separate written agreement.

6. Assignment. This Agreement shall be binding upon, and shall be for the
benefit of the Company and the Employee, as well as their respective heirs,
personal representatives, successors and assigns.

7. Notices. Any notice to a party required hereunder may be hand delivered,
electronically transmitted by facsimile or e-mail, or sent by registered or
certified mail.

 

If to Employee:    [participant name]    [participant address] If to Company:   
Attn: General Counsel    Sypris Solutions, Inc.    101 Bullitt Lane, Suite 450
   Louisville, KY 40222

8. Applicable Law; Disputes. This Agreement will be governed by the internal
laws of the Commonwealth of Kentucky. Any dispute arising under this Agreement
will be resolved by arbitration in Louisville, Kentucky, in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration award will be final and binding upon the parties, and judgment upon
the award may be entered in any court having jurisdiction. In the event the
Employee incurs legal fees and other expenses to enforce any rights or benefits
in connection with this Agreement and is successful in enforcing such rights or
benefits, the Employee will be entitled to any reasonable legal fees and
expenses. Otherwise, each party will pay its own legal fees and expenses
associated with any dispute.

9. Amendment; Waiver. This Agreement is the entire agreement between the parties
with respect to the subject matter hereof and may only be amended, modified or
terminated by a written instrument signed by the parties hereto, which makes
specific reference to this Agreement. No waiver of either party’s rights will be
implied from any forbearance or communication except a written waiver, expressly
designated as such by the waiving party.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the date first set forth above.

 

SYPRIS SOLUTIONS, INC.     EMPLOYEE By:         Signed:     Name:         Name:
    Date:         Date:            

 

3